Citation Nr: 1527256	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  08-39 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a low back disability with associated nerve impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from August 1962 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied the benefit sought on appeal.  The Veteran timely appealed the decision, and the Board remanded the issue, most recently in March 2014, for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain additional VA examination and then re-adjudicate the claim.  The AOJ obtained VA examinations in May 2014 and June 2014 and provided the Veteran a supplemental statement of the case (SSOC) in August 2014.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before the undersigned at a hearing at the RO in April 2011.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

Any low back disability or associated nerve impairment the Veteran experiences is not related to military service or an event of service origin.


CONCLUSION OF LAW

The Veteran does not have a low back disability with associated nerve impairment that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through an August 2007 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.

The Board also finds that the August 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned August 2007 notice letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the August 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  To that end, the Veteran's service treatment records, as well as post-service treatment records from VA and private treatment providers, have been obtained and associated with the Veteran's claims file.  The Veteran also underwent VA examinations concerning his claim in October 2011, May 2014, and June 2014, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are collectively adequate, as they are predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examinations considered all of the pertinent evidence of record, to include statements given by the Veteran, and provides explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument, and the Veteran has testified before the undersigned Veterans Law Judge.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Here, the Veteran contends that he has a low back disability with associated nerve impairment as a result of injuries he sustained during active duty.  Thus, the Veteran contends that service connection for a low back disability with associated nerve impairment is warranted.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran contends that he first developed back pain in service and has continued to have such pain to the present, as well as radiating pain that he believes to be related to a back disorder.  Regarding the Veteran's disability, the Board first acknowledges that the Veteran's service treatment records are silent as to any complaints of or treatment for problems with his back, and he was found to have a normal spine and musculoskeletal system and normal neurological system at his April 1967 separation medical examination.  Post-service medical records reflect that private treatment providers have identified the Veteran as suffering from various back disabilities, including degenerative disc disease and degenerative joint disease of the lumbar spine, as well as radiculopathy at S1, with which he was diagnosed in 2005.  In that connection, the Board notes that private treatment records dated in 2005 reflect that, on multiple occasions, the Veteran sought treatment for radiating pain that he reported began in December 2004 following an incident in which he lifted a heavy monitor at work.  In addition, records reflect that he was seen on multiple occasions from 1984 to 2002 for complains of low back pain, which was diagnosed as muscle strain or sprain.  The Veteran has also submitted a statement dated in March 2008 in which his private physician stated that the Veteran's "lower back pain which involves nerve damage, vertebral disc and arthritic conditions could have been caused/initiated by an incident that occurred aboard a Navy ship."  The Veteran's wife has also submitted a statement in which she stated that she remembers the Veteran complaining of back pain during service, which he has continued to experience.  Similarly, at his April 2011 hearing, the Veteran contended that he first experienced back pain in service and that he continues to experience the same type of pain in his back.  He also contended that the pain now radiates, which he believes to be the result of nerve damage related to his claimed back disorder.  

The Veteran initially underwent VA examination concerning his back claim in October 2011.  At that time, the VA examiner diagnosed the Veteran with degeneration of the lumbar spine, lumbosacral spondylosis, and spinal stenosis of the lumbar region.  She also diagnosed the Veteran with bilateral radiculopathy caused by sciatic nerve impairment.  However, the examiner did not provide a clear opinion as to whether the Veteran's diagnosed back disorder and radiculopathy are likely related to service; rather, she stated that it is less likely than not that the disorders are "proximately due to or the result of the Veteran's service connected condition."  Further, in the rationale provided for the opinion, the examiner did not discuss either the Veteran's contentions concerning the continuity of his symptomatology or the March 2008 letter from his private physician concerning the possible in-service etiology of the disorders.  Rather, she noted only that degenerative disc disease is "very common because it is a natural part of aging" and that "as the human body begins to age degenerative changes are a common occurrence."  

To rectify these errors, the AOJ obtained additional VA opinions from the examiner.  Report of a May 2014 addendum opinion reflects that the examiner again opined that the Veteran's current spinal and neurological disorders are less likely than not related to service.  However, the examiner did not provide a clear rationale in that opinion.  The AOJ thus requested additional examination, which was conducted in June 2014.  Report of that examination reflects that the examiner considered the Veteran's history of injury to his back in service.  The examiner again diagnosed the Veteran with degeneration of the lumbar spine, lumbosacral spondylosis, and spinal stenosis of the lumbar region, as well as bilateral radiculopathy.  In her opinion, the VA examiner found it to be less likely than not that the Veteran's disabilities were etiologically linked to his time in service.  In so finding, the examiner explicitly considered the Veteran's report of in-service back problems but found that no chronic disorder existed in service.  The examiner based her conclusions on the Veteran's own report that no diagnosis had been assigned at the time and that he had been able to return to normal duty following the initial incident.  The examiner further pointed to the normal separation medical examination, at which time no spinal abnormalities were noted.  The examiner further opined that the Veteran's current spinal diagnoses were disorders that commonly develop as a result of the normal aging process.  Consequently, the examiner concluded that any relationship between the Veteran's current degeneration of the lumbar spine, lumbosacral spondylosis, or spinal stenosis of the lumbar region, as well as bilateral radiculopathy, and his time in service was doubtful.  In a further June 2014 addendum opinion, the same VA examiner acknowledged the contentions of the Veteran and his wife that his back pain began in service and has continued to the present but noted that his treatment history contradicted these statements, establishing that he had reported to private physicians that his back problems began not in service but in 2005 after a lifting injury at work.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability with associated nerve impairment.  Because the question of whether a disability such as degenerative changes of the spine, lumbar spondylosis, spinal stenosis or radiculopathy is related to the Veteran's service is a medical question requiring expertise, the Board relies in large measure upon the VA examiner's opinions in making its determination.  The examination reports reflect that the examiner reviewed the Veteran's claims file and understood the medical questions asked by the originating agency.  The VA examiner's opinions specifically addressed causation, clearly indicating that the Veteran's current spine and neurological disorders were unrelated to his military service.  The examiner offered clear and well-reasoned explanations for her opinion that the Veteran's current thoracolumbar spine and neurological disabilities were less likely than not related to service, relying on the examination and her medical expertise as well as current medical knowledge in concluding that any connection between the Veteran's service and his current disabilities was doubtful.  

Specifically, the examiner noted that the Veteran's current disabilities are likely the result of the aging process-or the intercurrent 2005 workplace injury-and not to any acute in-service injury.  Taking into consideration the medical evidence of the Veteran's current claimed disabilities, as well as the findings of the VA examiner, the Board finds that there is absent from the record persuasive evidence to establish that his current thoracolumbar spine and neurological disabilities are linked to his time in service.  The Board finds that the medical evidence from the VA examiner's well-reasoned opinions-based on the Veteran's reported history, his medical records, and the examiner's medical expertise and current medical knowledge-is persuasive.  In arriving at her opinions, the VA examiner independently considered the Veteran's and his wife's contentions concerning the continuity of his reported symptoms as well as the etiology of his claimed disorders.  The examiner nevertheless concluded that the Veteran's current thoracolumbar and neurological disorders were not likely due to service.  

In so finding, the Board acknowledges that there is an opinion in the file that purports to offer an etiological link between the Veteran's time in service and his current thoracolumbar spine disorders.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one provider's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board is satisfied that the VA examiners' opinions are adequate for deciding this appeal and are of greater weight than the opinion offered by the private practitioner in March 2008.

In so finding, the Board notes that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Because the March 2008 private physician's findings are, at most, speculation as to the possibility that the Veteran's service activities could have contributed to a thoracolumbar spine disability, the Board finds that these statements do not have the required degree of medical certainty.  The Board notes in this connection that a clinician's statement framed in terms such as "may" or "could" is not definitive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert, 5 Vet. App. at 33 (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus; Tirpak, 2 Vet. App. at 611 (medical evidence merely indicating that an alleged disorder "may or may not" exist or "may or may not" be related is too speculative to establish the presence of the claimed disorder or any such etiological relationship).

In this case, the strongest evidence in favor of the Veteran's claim is the March 2008 private physician's statement that the Veteran's "lower back pain which involves nerve damage, vertebral disc and arthritic conditions could have been caused/initiated by an incident that occurred aboard a Navy ship."  However, as noted above, to the extent that the private practitioner in March 2008 associated the Veteran's current thoracolumbar spine disorders to service, this opinion appears to have been based on conjecture.  The Board finds that this evidence is outweighed by the medical evidence from the VA examiner's opinions, which are based on the Veteran's reported history, the medical records, and the examiner's medical expertise and current medical knowledge.  In arriving at her opinions, the VA examiner considered the Veteran's contentions regarding the etiology of his current back disorders.  The examiner nevertheless concluded that the Veteran's current thoracolumbar spine disorders were not likely related to service.

Given the failure of the March 2008 private physician to provide anything more than an unsupported opinion concerning a relationship between the Veteran's spine disorders and military service, and in light of the well-reasoned opinions offered by the VA examiner, which relied on consideration of the Veteran's entire medical history, the Board finds the statements reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The VA examiner provided reports that considered the Veteran's history, set out her findings in detail, and contained clearly articulated reasons for her conclusions.  Thus, the Board relies upon the VA examiner's opinions in making its determination.  As discussed above, the VA examinations specifically addressed causation, clearly indicating that the Veteran's current degeneration of the lumbar spine, lumbosacral spondylosis, spinal stenosis, and bilateral radiculopathy are not likely related to his time in service.  For these reasons, the Board concludes that the VA examiner's opinions are of greater weight.

The Board has considered the Veteran's contentions that his current thoracolumbar spine disorders are etiologically linked to his time in service.  However, the Board notes that in order for the claim of service connection to be granted, the record would have to contain competent evidence linking his claimed disorders to his military service.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as an etiological relationship between any current spine or neurological disorder and service.  Thus, although the Veteran s competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition on a medical question such as this.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant his claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinion that his claimed thoracolumbar spine and nerve disorders are not etiologically linked to military service.  The examiner explained the medical reasons why the Veteran's version is not supported.  Thus, the Veteran's own assertions as to the etiology of his current disabilities have little probative value.

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking a current disability to service.  The Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal.  Thus, and in light of the foregoing analysis and the underlying facts, the Veteran's service connection claim for a low back disability with associated nerve impairment must be denied.  In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against this claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disability with associated nerve impairment is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


